 328 NLRB No. 471NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Extendicare Health Facilities, Inc. d/b/a CrestwoodConvalescent Center and United Food andCommercial Workers Local 381, affiliated withUnited Food and Commercial Workers Interna-tional Union, AFLŒCIOŒCLC. Case 19-CA-26393May 6, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND BRAMEPursuant to a charge filed on March 11, 1999, theGeneral Counsel of the National Labor Relations Boardissued a complaint on March 19, 1999, alleging that the
Respondent has violated Section 8(a)(5) and (1) of the
National Labor Relations Act by refusing the Union™s
request to bargain following the Union™s certification in
Case 19ŒRCŒ13707.  (Official notice is taken of the ﬁre-cordﬂ in the representation proceeding as defined in theBoard™s Rules and Regulations, Secs. 102.68 and102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  TheRespondent filed an answer, with an additional defense,admitting in part and denying in part the allegations in
the complaint.On April 5, 1999, the General Counsel filed a Motionfor Summary Judgment.  On April 6, 1999, the Boardissued an order transferring the proceeding to the Board
and a Notice to Show Cause why the motion should not
be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer and response the Respondent admits itsrefusal to bargain, but attacks the validity of the certifi-cation on the basis of the Board™s unit determination inthe representation proceeding.  The Respondent states asa defense that all the registered nurses and licensed prac-tical nurses employed in the bargaining units purportedlycertified by the NLRB are supervisors within the mean-ing of Section 2(11) of the Act and it is under no obliga-tion to recognize or bargain for such individuals in theseunits.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).Further, the Respondent™s reliance on the decisions ofthe Third, Fourth, and Sixth Circuits in charge nursecases fails to acknowledge that the Board™s position onthe supervisory status of nurses has been upheld by theSeventh, Eighth, Ninth, and District of Columbia Cir-cuits.  NLRB v. Audubon Health Care Center, 170 F.3d662 (7th Cir. 1999) (en banc); Lynwood Health CareCenter v. NLRB, 148 F.3d 1042 (8th Cir. 1998), enfg.323 NLRB No. 200 (July 3, 1997) (not reported in boundvolumes); Grandview Health Care Center v. NLRB, 129F.3d 1269 (D.C. Cir. 1997), enfg. 322 NLRB No. 54(Oct. 15, 1996) (not reported in bound volumes); Provi-dence Alaska Medical Center v. NLRB, 121 F.3d 547(9th Cir. 1997), enfg. 321 NLRB No. 100 (July 10, 1996)(not reported in bound volumes).Accordingly, we grant the Motion for Summary Judg-ment.On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONThe Respondent is a State of Delaware corporation,with a convalescent center in Port Angeles, Washington,where it is engaged in providing patient and health care
services.The Respondent, during the 12-month period preced-ing issuance of the complaint, which period is represen-tative of all material times, in the course and conduct ofits business operations, had gross sales of goods and
services valued in excess of $250,000, and purchased and
caused to be transferred and delivered to its facility
within the State of Washington goods and materials val-ued in excess of $5000 which originated outside theState.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the elections held December 23, 1998, theUnion was certified on January 6, 1999, as the exclusivecollective-bargaining representative of the employees in
the following appropriate units:UNIT A:All employees of the Employer at its Port Angeles,Washington, facility employed as licensed practicalnurses, dietary aides, cooks, housekeepers, laundry
employees, maintenance employees, activities employ-ees, medical records clerks, nursing clerks, supplyclerks, certified nursing assistants, nourishment aides,
environmental aides, case mix coordinator, rehabilita- DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2tion aides and registered nursing assistants; excludingprofessional employees, office clerical employees,
guards and supervisors as defined in the Act, and all
other employees.UNIT B:All registered nurses employed by the Employer at itsPort Angeles, Washington, facility; excluding all non-professional employees, technical employees, officeclerical employees, guards and supervisors as definedin the Act, and all other employees.The Union continues to be the exclusive representative ofthe units under Section 9(a) of the Act.B. Refusal to BargainAbout February 26, 1999, the Union, by letter, re-quested the Respondent to bargain, and, since aboutMarch 2, 1999, the Respondent has failed and refused.We find that this failure and refusal constitutes an unlaw-ful refusal to bargain in violation of Section 8(a)(5) and(1) of the Act.CONCLUSION OF LAWBy failing and refusing on and after March 2, 1999, tobargain with the Union as the exclusive collective-bargaining representative of employees in the appropriate
units, the Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if an
understanding is reached, to embody the understanding
in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Extendicare Health Facilities, Inc. d/b/aCrestwood Convalescent Center, Port Angeles, Wash-ington, its officers, agents, successors, and assigns, shall1. Cease and desist from(a) Refusing to bargain with United Food and Com-mercial Workers Local 381, affiliated with United Foodand Commercial Workers International Union, AFL-CIO, CLC, as the exclusive bargaining representative ofthe employees in the bargaining units.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate units on terms and conditions of employment, andif an understanding is reached, embody the understand-ing in a signed agreement:UNIT A:All employees of the Employer at its Port Angeles,Washington, facility employed as licensed practicalnurses, dietary aides, cooks, housekeepers, laundry
employees, maintenance employees, activities employ-ees, medical records clerks, nursing clerks, supplyclerks, certified nursing assistants, nourishment aides,
environmental aides, case mix coordinator, rehabilita-tion aides and registered nursing assistants; excludingprofessional employees, office clerical employees,guards and supervisors as defined in the Act, and allother employees.UNIT B:All registered nurses employed by the Employer at itsPort Angeles, Washington, facility; excluding all non-professional employees, technical employees, officeclerical employees, guards and supervisors as definedin the Act, and all other employees.(b) Within 14 days after service by the Region, post atits facility in Port Angeles, Washington, copies of theattached notice marked ﬁAppendix.ﬂ1  Copies of the no-tice, on forms provided by the Regional Director for Re-gion 19 after being signed by the Respondent™s author-ized representative, shall be posted by the Respondentand maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted.  Reasonable steps shall be takenby the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In theevent that, during the pendency of these proceedings, theRespondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since March 2,1999.
                                                       1  If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ CRESTWOOD CONVALESCENT CENTER3(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.   Dated, Washington, D.C. May 6, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        Member(SEAL)          NATIONAL LABOR RELATIONS BOARDMEMBER BRAME, dissenting.In the underlying representation proceeding, I dis-sented from the denial of the Employer™s request for re-view of the Regional Director™s Decision and Directionof Election in which he found that the Employer™s regis-tered nurses and licensed practical nurses were not su-pervisors within the meaning of the Act.  For reasons setout in my dissent in Troy Hills Nursing Home, 326NLRB No. 159 (Sept. 30, 1998), I dissented there.  Theissues presented are significant and warrant careful con-sideration by the Board.  Accordingly, and in light of theclose scrutiny given by the courts of appeal to the
Board™s decisions in this area, simply granting summary
judgment is not an adequate substitute for the Board™sfull and careful examination of the record through a grantof review in the underlying representation case.  Dated, Washington, D.C. May 6, 1999J. Robert Brame III,                     Member                         NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with United Food andCommercial Workers Local 381, affiliated with UnitedFood and Commercial Workers International Union,
AFL-CIO, CLC, as the exclusive representative of the
employees in the bargaining units.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining units:UNIT A:All employees at our facility employed as licensedpractical nurses, dietary aides, cooks, housekeepers,laundry employees, maintenance employees, activitiesemployees, medical records clerks, nursing clerks, sup-ply clerks, certified nursing assistants, nourishmentaides, environmental aides, case mix coordinator, reha-bilitation aides and registered nursing assistants; ex-cluding professional employees, office clerical em-ployees, guards and supervisors as defined in the Act,and all other employees.UNIT B:All registered nurses employed by us at our facility; ex-cluding all non-professional employees, technical em-ployees, office clerical employees, guards and supervi-sors as defined in the Act, and all other employees.EXTENDICARE HEALTH FACILITIES, INC. D/B/ACRESTWOOD CONVALESCENT CENTER